Citation Nr: 9930202	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-27 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1942 to 
July 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 1997, and a statement of 
the case was issued that same month.  A substantive appeal 
was received in September 1997.  The veteran testified at a 
personal hearing at the RO in January 1998.  In August 1999, 
the veteran testified before the undersigned member of the 
Board sitting at the RO. 


FINDINGS OF FACT

1.  By rating decision in December 1943, entitlement to 
service connection for psychiatric disability was denied; the 
veteran did not initiate an appeal from that determination. 

2.  Certain items of evidence received since the December 
1943 rating decision bear directly and substantially upon the 
matter under consideration, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

3.  The record does not include medical evidence of a nexus 
between the veteran's current anxiety and his period of 
active military service. 


CONCLUSIONS OF LAW

1.  The December 1943 rating decision denying entitlement to 
service connection for psychiatric disability is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received subsequent to the December 1943 rating 
decision is new and material evidence, and the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability has been reopened. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disability is not well-grounded.  
38 U.S.C.A. § 7105(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that entitlement to 
service connection for psychiatric disability was denied by 
rating decision in December 1943.  That rating decision was 
to the effect that the veteran did not suffer from a 
psychosis, but from a mental deficiency which was in the 
nature of a constitutional or developmental abnormality.  The 
decision also found no aggravation of any disability noted at 
enlistment.  The veteran did not initiate an appeal from that 
determination, and it became final.  38 U.S.C.A. § 7105(c).  
The veteran subsequently requested that his claim be 
reopened, and the RO denied his request by rating decision in 
August 1997.  The present appeal ensued. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  When a veteran seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence that was of record at the time of the December 
1943 rating decision included service medical records, the 
report of a December 1943 VA examination, and several lay 
statements in support of the veteran's claim.  

Evidence submitted since the December 1943 rating decision 
includes statements and testimony offered by the veteran at 
both an RO hearing and a hearing before the undersigned 
member of the Board sitting at the RO.  None of the veteran's 
statements or testimony can be considered new and material 
since the veteran essentially reiterates the contention that 
he incurred a psychiatric disorder during service.  This same 
contention was advanced and considered in December 1943. 

However, the veteran has also submitted two notes from a 
private medical care provider documenting treatment for 
anxiety since 1977.  The Board views this evidence as 
significant in light of the December 1943 finding that the 
veteran did not suffer from an acquired psychiatric 
disability, but rather from mental deficiency which is not a 
disability for VA purposes.  See 38 C.F.R. § 3.303(c).  This 
newly received private medical evidence documents the 
existence of an acquired psychiatric disability, as opposed 
to mental deficiency.  Given the basis for the prior final 
denial of the veteran's claim, and presuming these items of 
newly received evidence to be credible, it would appear that 
such evidence is so significant that the veteran's claim 
should be reopened.  That is, the newly received evidence is 
new and material as defined by statute and pertinent caselaw, 
and the veteran's claim has been reopened.  

Next, the Board must determine whether the veteran's claim is 
well-grounded.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Further, the truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

After reviewing the totality of the evidence on a de novo 
basis, the Board is unable to find that the claim meets the 
requirements for a well-grounded claim.  To begin with, the 
Board finds no medical diagnosis of post-traumatic stress 
disorder despite the veteran's assertions in this regard.  
Moreover, although the recently received private medical 
records are nevertheless accepted as showing a medical 
diagnosis of current disability in the form of anxiety, there 
is no medical evidence suggesting any link between such 
current disability and the veteran's military service.  
Service medical records include findings that the veteran 
suffered from a psychosis, other such records shows a mental 
deficiency.  Significantly, VA examination shortly after 
service expressly found no evidence of a psychosis or any 
other acquired psychiatric disability.  The examiner at that 
time found that the veteran suffered from mental deficiency.  
Moreover, there is otherwise no medical evidence of any 
acquired psychiatric disorder until 1977, nor is there any 
medical opinion suggesting any link between the veteran's 
anxiety and his military service. 

The Board recognizes the veteran's sincere belief that he 
suffers from psychiatric problems which began during his 
service, and the Board finds the veteran's detailed testimony 
regarding specific events during service to be credible.  
Further, the Board has considered the several lay statements 
from individuals who knew the veteran prior to and after 
service and which include the opinions of such individuals 
that the veteran was a different person in many ways upon 
return from the military.  However, the Board stresses here 
that in order for a claim to be well-grounded, there must be 
medical evidence of a nexus to service.  Caluza.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  By this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render his claim well-grounded.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

Although new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, the claim 
is not well-grounded.  The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

